Citation Nr: 1449555	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  08-16 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from February 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, wherein the Veteran was awarded service connection for left-ear hearing loss, evaluated as noncompensably disabling.  The Veteran disagreed with the assigned evaluation.

The records shows that the Veteran was scheduled for a videoconference hearing before a Veterans Law Judge to be held on September 26, 2014, but that he failed to report for that hearing.  The Veteran has not requested that the hearing be rescheduled and has not provided good cause for his failure to report. Accordingly, the Board will consider the request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d) (2014).  (The Veteran appeared for RO hearings in September 2008 and May 2012, and copies of the transcripts of those hearings are of record.)

The Board notes that the Veteran had also perfected an appeal of the issues of entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  Prior to certification to the Board, the Veteran withdrew, in writing, his appeal as to the issue of entitlement to a rating in excess of 50 percent for PTSD in a statement dated in July 2012.  Furthermore, in an August 2011 rating decision, the Veteran was awarded TDIU and an effective date was assigned.  The Veteran was notified of the decision and of his appellate rights in a letter from the RO dated that same month.  To the Board's knowledge, the Veteran did not disagree with any aspect of that decision.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of 'downstream' issues such as the compensation level assigned for the disability or the effective date of service connection).

FINDINGS OF FACT

1.  In a July 2012 statement, prior to the promulgation of a decision in this appeal, the Veteran's representative indicated that the Veteran wished to withdraw his appeal on the issue of an increased rating for PTSD.

2.  Since the filing of the Veteran's claim, his left ear hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity Level I in the left ear.

3.  The Veteran is not service connected for right-ear hearing loss; the right ear is thus assigned a Roman numeral designation of I, in accordance with applicable regulations.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of an increased rating for PTSD have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for an initial compensable evaluation for left-ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204(2013). Withdrawal may be made by a claimant or by his or her authorized representative. 

As explained above, the Veteran, through his representative, indicated in a July 2012 statement that he wished to withdraw his appeal on the issue of entitlement to an increased rating for PTSD. 

Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.

II.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning the matter decided herein, the Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim of service connection for left ear hearing loss was granted in January 2007, and he was assigned a disability rating and effective date in that decision.  As the issue currently before the Board stems from a disagreement with a downstream element, no additional notice is required with respect to those issues because the purpose that the notice is intended to serve has been fulfilled with respect to those claims.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes the Veteran's VA treatment records, to include those pertaining to the Veteran being fitted for hearing aids; VA examination reports, and lay statements, to include the testimony presented at the RO hearings.  

Further, the Veteran has been afforded several VA examinations to assess the severity of his left ear hearing loss since filing his claim for such in 2005.  The examination reports contain sufficient evidence by which to evaluate the severity of the Veteran's hearing loss in the context of the rating criteria and throughout the appeal period.  Neither the Veteran has asserted, nor does the evidence demonstrate, that his left ear hearing loss has worsened or undergone some material change since last examined in June 2012.  Accordingly, the Board does not find that a new examination is warranted in this case.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).  Thus, the Board finds that the duty-to-assist requirements have been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

III.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1 (2014).  Where, as in the case of the Veteran's hearing loss, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).

Here, the Veteran's service-connected hearing loss is evaluated as noncompensably (zero percent) disabling under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  Under DC 6100, hearing loss is evaluated in accordance with the findings obtained on audiometric examination.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (providing that disability ratings for service-connected hearing impairments are determined through mechanical application of the disability rating schedule to the results of audiometric evaluations).  The evaluations assigned for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  The degrees of disability for bilateral hearing loss are reflected in eleven auditory acuity levels in the rating schedule, designated from Level I for essentially normal acuity through Level XI for profound deafness.  See 38 C.F.R. § 4.85, DC 6100 (2014).  As set forth in the rating schedule, Tables VI, VIa, and VII are used to calculate the disability evaluation to be assigned.  See id.

The regulations also indicate that if impaired hearing is service-connected in one ear only, the nonservice-connected ear will be assigned a Roman numeral designation of I, subject to the provisions of 38 C.F.R. § 3.383, for purposes of determining the percentage evaluation from Table VII.  38 C.F.R. § 4.85(f).  

VA regulations further provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and each ear is to be evaluated separately.  38 C.F.R. § 4.86(a) (2012).  When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.  38 C.F.R. § 4.86(b).

Relevant to the issue on appeal, results of audiometric testing conducted as part of a December 2006 VA audiology examination were, in relevant part, as follows:



HERTZ



1000
2000
3000
4000
LEFT
15
40
55
55

The puretone threshold average was 41 decibels for the left ear and speech audiometry revealed speech recognition ability of 96 percent in the left ear, using the Maryland CNC test.  

Application of the above audiogram results to Table VI reveals Level I hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  A Level I designation is also assigned for the right ear in accordance with 38 C.F.R. § 4.85(f).  Level I hearing acuity in the both ear results in a noncompensable disability evaluation in accordance with the standards found in Table VII.  38 C.F.R. § 4.85, Table VII.  Thus, the December 2006 VA examination report does not support the assignment of a compensable rating.  Id.

Results of audiometric testing conducted during a February 2008 VA audiology examination were, in relevant part, as follows:



HERTZ



1000
2000
3000
4000
LEFT
20
35
55
60

The puretone threshold average was 43 decibels for the left ear and speech audiometry revealed speech recognition ability of 92 percent in the left ear, using the Maryland CNC test.  

Application of the above audiogram results to Table VI reveals Level I hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  A Level I designation is also assigned for the right ear in accordance with 38 C.F.R. § 4.85(f).  Level I hearing acuity in the both ear results in a noncompensable disability evaluation in accordance with the standards found in Table VII.  38 C.F.R. § 4.85, Table VII.  Thus, the February 2008 VA examination report does not support the assignment of a compensable rating.  Id.

A March 2008 otolaryngology consultation note indicates that the Veteran had presented for the cleaning of his hearing aids.  He reported worsening hearing in the left ear.  Results of the February 2008 audiogram were noted in that treatment entry.  During his September 2008 hearing, the Veteran asserted that his hearing had worsened since he was granted service connection for left-ear hearing loss, noting that he had been fitted for hearing aids earlier that year.  The Veteran reported that if he did not wear his hearing aid, he was unable to hear clearly and would misinterpret words.  The Veteran provided similar testimony during his May 2012 hearing.  

The Veteran was afforded another VA audiology examination in June 2012.   Results of audiometric testing conducted during that examination were, in relevant part, as follows:



HERTZ



1000
2000
3000
4000
LEFT
25
45
60
55

The puretone threshold average was 46 decibels for the left ear and speech audiometry revealed speech recognition ability of 92 percent in the left ear, using the Maryland CNC test.  

Application of the above audiogram results to Table VI reveals Level I hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  A Level I designation is also assigned for the right ear in accordance with 38 C.F.R. § 4.85(f).  Level I hearing acuity in the both ear results in a noncompensable disability evaluation in accordance with the standards found in Table VII.  38 C.F.R. § 4.85, Table VII.  Thus, the June 2012 VA examination report does not support the assignment of a compensable rating.  Id.

In consideration of the evidence of record, the Board finds that, for the entirety of the claim period, audiological evaluation reflects that the Veteran's hearing loss has been manifested by no worse than Level I hearing impairment in the left ear, which when considered with Level I hearing impairment in his nonservice-connected right ear, results in a noncompensable disability rating under 38 C.F.R. § 4.85, DC 6100.  Notably, there is no other audiometric data dated during the relevant time period, has the Veteran asserted that his left-ear hearing has worsened since June 2012.  Right-ear hearing loss also remains not service connected.  Consequently, the Board concludes that the criteria for a compensable rating have not been met at any point during the relevant time period.  See 38 C.F.R. § 4.85, DC 6100.  The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss to include having to wear hearing aids, misinterpreting words, and not being able to clearly understand what people are saying.  However, because hearing loss is a disability requiring a "mechanical application of the rating schedule," the Board cannot find a basis in law or regulation to support a compensable disability rating in this case.  See Lendenmann, supra.

The above determination is based upon consideration of applicable rating provisions.  Notably, the audiometric findings do not meet the criteria for an exceptional pattern of hearing loss in either ear.  See 38 C.F.R. § 4.86.  It should also be pointed out that there is no showing that the Veteran's hearing loss has reflected so exceptional or unusual a disability picture as to warrant referral for consideration of a higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of his disability have been reflected by the schedular criteria.  In regards to hearing loss, it has been noted that the Veteran wears hearing aids, has troubles clearly understanding people, and frequently misinterprets words.  Such an effect does not take the Veteran's case outside the norm as to require consideration of a higher evaluation on an extra-schedular basis.  See 38 C.F.R § 3.321(b)(1).  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Moreover, there is no indication in the record that the Veteran is unemployable in account of his hearing loss.  While hearing loss may impact his ability to function occupationally on account of the fact that he has difficulty understanding people, there is no indication in the record that he is unable to work due to his hearing disability.  In this regard, the Board notes that the Veteran was awarded TDIU based on the combined occupational effects of his service-connected PTSD and coronary artery disease.  As such, the Board finds that the issue of entitlement to TDIU based solely on his service-connected left ear hearing loss has not been raised by the evidence of record as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008) (holding that a rating of TDIU based on a single service-connected disability would satisfy the total rating requirement set forth in 38 U.S.C.A. § 1114(s), pertaining to the payment of special monthly compensation (SMC) where a "veteran has a service-connected disability rated as total, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more").

For the foregoing reasons, the Board finds that the claim for a compensable disability rating service-connected left ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim of entitlement to an initial rating in excess of 50 percent for PTSD is dismissed.

Entitlement to an initial compensable disability rating for left ear hearing loss is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


